DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to submission filed 29 June 2022 for application 16/212,354. Claims 1, 9, and 17 have been amended. Currently claims 1-20 are pending and have been examined.
The rejection to claims 1-20 under 112(b) has been withdrawn in view of the amendments made to claims 1, 9, and 17.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 29 June 2022, with respect to the feature “determining a threshold based on the subset of the operations; in response to the difference not satisfying the threshold, adjusting the threshold to be an adjusted threshold; in response to the difference satisfying the adjusted threshold,” as recited in independent claim 1 (and similarly in independent claims 9 and 17) have been considered but are moot because the new ground of rejection (citing new reference Achin et al (WO 2018075995 A1) for teaching the new limitations) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al (Tensor Flow: Large-Scale Machine Learning on Heterogeneous Distributed Systems, 2015) in view of Santos et al (US 7958507 B2) and further in view of Achin et al (WO 2018075995 A1).
Regarding claim 1
Abadi teaches: A method comprising: obtaining a task graph that represents operations to generate a machine learning model based on a plurality of inputs, the task graph including a plurality of sub-task graphs that each correspond to a different one of the plurality of inputs ([Page 5, Section 3.2.2] the graph is partitioned into a set of subgraphs. [Page 1, Section 1, Column 2, Paragraph 2] we have built TensorFlow, our second-generation system for the implementation and deployment of largescale machine learning models. [Page 2, Section 2, Column 2, Paragraph 2] In a TensorFlow graph, each node has zero or more inputs and zero or more outputs, and represents the instantiation of an operation); 
obtaining a first computation time to perform a subset of the operations corresponding to a set of the plurality of sub-task graphs based on parallel performance of the subset of the operations, the first computation time being an estimate obtained without performance of the subset of the operations; ([Page 11, Section: Data Parallel Training, Column 2, Paragraph 1] One simple technique for speeding up SGD is to parallelize the computation of the gradient for a mini-batch across mini-batch elements. [Page 5, Column 1, Paragraph 1] estimates of the computation time required for each node); 
obtaining a second computation time to perform the subset of the operations using a plurality of resources according to a resource schedule of the plurality of resources, the second computation time being an estimate obtained without performance of the subset of the operations;  ([Page 5, Column 1, Paragraph 1] estimates of the computation time required for each node. [Page 5, Column 2, Section 3.2.2, Paragraph 4] we also allow the scheduling of individual nodes of the graph on different devices); 
the first computation time and the second computation time ([Page 5, Column 1, Paragraph 1] estimates of the computation time required for each node); 
the first computation time ([Page 5, Column 1, Paragraph 1] the computation time required for each node); 
generating the machine learning model using the plurality of resources by performing the operations of the task graph based on the resource schedule of the plurality of resources ([Page 1, Section 1, Column 2, Paragraph 2] we have built TensorFlow, our second-generation system for the implementation and deployment of largescale machine learning models. [Page 5, Column 2, section 3.2.2, Paragraph 4] we also allow the scheduling of individual nodes of the graph on different devices); 
and applying the machine learning model to an unclassified input to classify the unclassified input with respect to classifications of the plurality of inputs ([Page 10, Column 1, Section 6, Paragraph 1] The examples include models for classifying hand-written digits from the MNIST dataset (the "hello world" of machine learning algorithms) [32], classifying images from the CIFAR-10 dataset [30]).
However, Abadi does not explicitly disclose: determining a difference between; determining a threshold based on the subset of the operations; in response to the difference not satisfying the threshold, adjusting the threshold to be an adjusted threshold; in response to the difference satisfying the adjusted threshold.
Santos teaches, in an analogous system: determining a difference between ([Column 14, line 37] jobs processed faster than expected. Note: Faster corresponds to the concept of determining difference between two times); 
in response to the difference not satisfying the threshold ([Column 14, Lines 41-43] triggers the re-scheduling step if the observed completion time o.sub.g,j.sup.k of stage g of job j is greater than or equal to a maximum time threshold);
in response to the difference satisfying the threshold ([Column 14, lines 37-39] triggers the re-scheduling step if the observed completion time o.sub.g,j.sup.k of stage g of job j is less than or equal to a minimum time threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abadi to incorporate the teachings of Santos to determining a difference and in response to the difference not satisfying the threshold and in response to the difference satisfying the threshold. One would have been motivated to do this modification because doing so would give the benefit of triggering the re-scheduling step as taught by Santos ([Column 14, lines 37-39]).
Achin teaches, in an analogous system: determining a threshold based on the subset of the operations ([00150] The threshold suitability score may be provided by a user or determined by exploration engine 1 10. In some embodiments, exploration engine 110 may adjust the threshold suitability score to increase or decrease the number of modeling procedures selected for execution, depending on the amount of processing resources available for execution of the modeling procedures);
adjusting the threshold to be an adjusted threshold ([00150] adjust the threshold suitability score);
adjusted threshold ([00150] adjust the threshold suitability score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Abadi and Santos to incorporate the teachings of Achin to determine a threshold based on the subset of the operations and adjust the threshold to be an adjusted threshold. One would have been motivated to do this modification because doing so would give the benefit of  increase or decrease the number of modeling procedures selected for execution as taught by Achin ([00150]).

Regarding claim 2
Abadi combined with Santos and Achin teaches: The method of claim 1 (as shown above).
Abadi further teaches: wherein performing the operations of the task graph based on the resource schedule of the plurality of resources includes sequentially performing the subset of the operations for each of a plurality of sets, each of the plurality of sets including a different portion of the plurality of sub-task graphs, each sequential performance of the subset of the operations performed according to the resource schedule of the plurality of resources ([Page 8, Column 2, Section 4.6, Paragraph 1] Queues are a useful feature that we have added to TensorFlow. They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations. Enqueue operations can block until space becomes available in the queue, and Dequeue operations can block until a desired minimum number of elements are available in the queue.).
Regarding claim 3
Abadi combined with Santos and Achin teaches: The method of claim 2 (as shown above).
Abadi further teaches: wherein each set of the plurality of sets includes the same number of the plurality of sub-task graphs ([Page 11, Column 2, Paragraph 1] For example, if we are using a mini-batch size of 1000 elements, we can use 10 replicas of the model to each compute the gradient for 100 elements. The TensorFlow graph simply has many replicas of the portion of the graph that does the bulk of the model computation. Note: Also, see Fig. 4).

Regarding claim 4
Abadi combined with Santos and Achin teaches:  The method of claim 2 (as shown above). 
Abadi further teaches: wherein the performance of the subset of the operations for a second set of the plurality of sets begins before performance of the subset of the operations for a first set of the plurality of sets ends where the performance of the subset of the operations for the second set directly follows the performance of the subset of the operations for the first set ([Page 8, Column 2, Section 4.6, Paragraph 1] They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations).

Regarding claim 5
Abadi combined with Santos and Achin teaches:  The method of claim 4 (as shown above). 
Abadi further teaches: wherein the resource schedule of the plurality of resources is configured to allow the performance of the subset of the operations for the second set of the plurality of sets to begin before performance of the subset of the operations for the first set of the plurality of sets ends ([Page 8, Column 2, Section 4.6, Paragraph 1] They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations. [Page 9, Column 1, Section 5.2, Paragraph 2] While there are many opportunities for scheduling optimizations, here we focus on one that we found particularly necessary and effective. It concerns the scheduling of Receive nodes for reading remote values. If no precautions are taken, these nodes may start much earlier than necessary, possibly all at once when execution starts. By performing an as-soon-as-possible/as-late-as possible (ASAP/ ALAP) calculation, of the kind common in operations research, we analyze the critical paths of graphs, in order to estimate when to start the Receive nodes).

Regarding claim 6
Abadi combined with Santos and Achin teaches: The method of claim 1 (as shown above).
Abadi further teaches: wherein each of the plurality of sub-task graphs include the same configuration of the subset of the operations ([Page 5, Column 2, section 3.2.2, Paragraph 1] Once the node placement has been computed, the graph is partitioned into a set of subgraphs, one per device. Any cross-device edge from x to y is removed and replaced by an edge from x to a new Send node in x's subgraph and an edge from a corresponding Receive node to y in y's subgraph. See Figure 4 for an example of this graph transformation).

Regarding claim 7
Abadi combined with Santos and Achin teaches: The method of claim 1 (as shown above).
Abadi further teaches: further comprising obtaining a resource graph that represents a physical configuration of the plurality of resources, wherein the resource schedule of the plurality of resources is based on the resource graph ([Page 1, Column 2, Paragraph 2] TensorFlow takes computations described using a dataflow-like model and maps them onto a wide variety of different hardware platforms, ranging from running inference on mobile device platforms such as Android and iOS to modest sized training and inference systems using single machines containing one or many GPU cards to large-scale training systems running on hundreds of specialized machines with thousands of GPUs. [Page 5, Column 1, Paragraph 3] For each node that is reached in this traversal, the set of feasible devices is considered. The device where the node's operation would finish the soonest is selected as the device for that operation, and the placement process then continues onwards to make placement decisions for other nodes in the graph, including downstream nodes that are now ready for their own simulated execution. Note: Different hardware platforms correspond to a physical configuration of resources.).



Regarding claim 8
Abadi further teaches: One or more computer-readable media configured to store instructions that when executed by a system cause or direct the system ([Page 16, Column 2, Paragraph 1] TensorFlow works best when there is sufficient RAM in the cluster to hold the working set of the computation. Note: RAM corresponds to computer-readable media).
Abadi combined with Santos and Achin teaches: to perform the method of claim 1 (as shown above for claim 1).

Regarding claim 9
Abadi teaches: A method comprising: obtaining a task graph that represents operations for a task, the task graph including a plurality of sub-task graphs and a plurality of inputs ([Page 5, Section 3.2.2] the graph is partitioned into a set of subgraphs. [Page 2, Section 2, Column 2, Paragraph 2] In a TensorFlow graph, each node has zero or more inputs and zero or more outputs, and represents the instantiation of an operation); 
obtaining a first computation time to perform a subset of the operations corresponding to a set of the plurality of sub-task graphs based on parallel performance of the subset of the operations, the first computation time being an estimate obtained without performance of the subset of the operations;  ([Page 11, Section: Data Parallel Training, Column 2, Paragraph 1] One simple technique for speeding up SGD is to parallelize the computation of the gradient for a mini-batch across mini-batch elements. [Page 5, Column 1, Paragraph 1] estimates of the computation time required for each node); 
obtaining a second computation time to perform the subset of the operations using a plurality of resources according to a resource schedule of the plurality of resources, the second computation time being an estimate obtained without performance of the subset of the operations ([Page 5, Column 1, Paragraph 1]estimates of the computation time required for each node. [Page 5, Column 2, section 3.2.2, Paragraph 4] we also allow the scheduling of individual nodes of the graph on different devices); 
the first computation time and the second computation time ([Page 5, Column 1, Paragraph 1] estimates of the computation time required for each node); 
the first computation time ([Page 5, Column 1, Paragraph 1] the computation time required for each node); 
performing the operations of the task graph using the plurality of resources based on the resource schedule of the plurality of resources to generate a model ([Page 1, Section 1, Column 2, Paragraph 2] we have built TensorFlow, our second-generation system for the implementation and deployment of largescale machine learning models. [Page 5, Column 2, section 3.2.2, Paragraph 4] we also allow the scheduling of individual nodes of the graph on different devices); 
and applying data to the model to classify the data with respect to classifications of the plurality of inputs ([Page 10, Column 1, Section 6, Paragraph 1] The examples include models for classifying hand-written digits from the MNIST dataset (the "hello world" of machine learning algorithms) [32], classifying images from the CIFAR-10 dataset [30].).
However, Abadi does not explicitly disclose: determining a difference between; determining a threshold based on the subset of the operations; in response to the difference not satisfying the threshold, adjusting the threshold to be an adjusted threshold; in response to the difference satisfying the adjusted threshold.
Santos teaches, in an analogous system: determining a difference between ([Column 14, line 37] jobs processed faster than expected. Note: Faster corresponds to the concept of determining difference between two times); 
in response to the difference not satisfying the threshold ([Column 14, Lines 41-43] triggers the re-scheduling step if the observed completion time o.sub.g,j.sup.k of stage g of job j is greater than or equal to a maximum time threshold);
in response to the difference satisfying the threshold ([Column 14, lines 37-39] triggers the re-scheduling step if the observed completion time o.sub.g,j.sup.k of stage g of job j is less than or equal to a minimum time threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abadi to incorporate the teachings of Santos to determining a difference and in response to the difference not satisfying the threshold and in response to the difference satisfying the threshold. One would have been motivated to do this modification because doing so would give the benefit of triggering the re-scheduling step as taught by Santos ([Column 14, lines 37-39]).
Achin teaches, in an analogous system: determining a threshold based on the subset of the operations ([00150] The threshold suitability score may be provided by a user or determined by exploration engine 1 10. In some embodiments, exploration engine 110 may adjust the threshold suitability score to increase or decrease the number of modeling procedures selected for execution, depending on the amount of processing resources available for execution of the modeling procedures);
adjusting the threshold to be an adjusted threshold ([00150] adjust the threshold suitability score);
adjusted threshold ([00150] adjust the threshold suitability score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Abadi and Santos to incorporate the teachings of Achin to determine a threshold based on the subset of the operations and adjust the threshold to be an adjusted threshold. One would have been motivated to do this modification because doing so would give the benefit of  increase or decrease the number of modeling procedures selected for execution as taught by Achin ([00150]).

Regarding claim 10
Abadi combined with Santos and Achin teaches: The method of claim 9 (as shown above).
Abadi further teaches: wherein each of the plurality of sub-task graphs correspond to one of the plurality of inputs ([Page 5, Section 3.2.2] the graph is partitioned into a set of subgraphs).

Regarding claim 11
Abadi combined with Santos and Achin teaches: The method of claim 9 (as shown above).
Abadi further teaches: wherein performing the operations of the task graph based on the resource schedule of the plurality of resources includes sequentially performing the subset of the operations for each of a plurality of sets, each of the plurality of sets including a different portion of the plurality of sub-task graphs, each sequential performance of the subset of the operations performed according to the resource schedule of the plurality of resources ([Page 8, Column 2, Section 4.6, Paragraph 1] Queues are a useful feature that we have added to TensorFlow. They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations. Enqueue operations can block until space becomes available in the queue, and Dequeue operations can block until a desired minimum number of elements are available in the queue).

Regarding claim 12
Abadi combined with Santos and Achin teaches: The method of claim 11 (as shown above).
Abadi further teaches: wherein each set of the plurality of sets includes the same number of the plurality of sub-task graphs ([Page 11, Column 2, Paragraph 1] For example, if we are using a mini-batch size of 1000 elements, we can use 10 replicas of the model to each compute the gradient for 100 elements. The TensorFlow graph simply has many replicas of the portion of the graph that does the bulk of the model computation. Note: Also, see Fig. 4).

Regarding claim 13
Abadi combined with Santos and Achin teaches: The method of claim 11 (as shown above).
Abadi further teaches: wherein the performance of the subset of the operations for a second set of the plurality of sets begins before performance of the subset of the operations for a first set of the plurality of sets ends where the performance of the subset of the operations for the second set directly follows the performance of the subset of the operations for the first set ([Page 8, Column 2, Section 4.6, Paragraph 1] They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations).

Regarding claim 14
Abadi combined with Santos and Achin teaches: The method of claim 13 (as shown above).
Abadi further teaches: wherein the resource schedule of the plurality of resources is configured to allow the performance of the subset of the operations for the second set of the plurality of sets to begin before performance of the subset of the operations for the first set of the plurality of sets ends ([Page 8, Column 2, Section 4.6, Paragraph 1] They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations. [Page 9, Column 1, Section 5.2, Paragraph 2] While there are many opportunities for scheduling optimizations, here we focus on one that we found particularly necessary and effective. It concerns the scheduling of Receive nodes for reading remote values. If no precautions are taken, these nodes may start much earlier than necessary, possibly all at once when execution starts. By performing an as-soon-as-possible/as-late-as possible (ASAP/ ALAP) calculation, of the kind common in operations research, we analyze the critical paths of graphs, in order to estimate when to start the Receive nodes).

Regarding claim 15
Abadi combined with Santos and Achin teaches: The method of claim 9 (as shown above).
Abadi further teaches: wherein each of the plurality of sub-task graphs include the same configuration of the subset of the operations ([Page 5, Column 2, Section 3.2.2, Paragraph 1] Once the node placement has been computed, the graph is partitioned into a set of subgraphs, one per device. Any cross-device edge from x to y is removed and replaced by an edge from x to a new Send node in x's subgraph and an edge from a corresponding Receive node to y in y's subgraph. See Figure 4 for an example of this graph transformation).

Regarding claim 16
Abadi combined with Santos and Achin teaches: The method of claim 9 (as shown above).
Abadi further teaches: further comprising obtaining a resource graph that represents a physical configuration of the plurality of resources, wherein the resource schedule of the plurality of resources is based on the resource graph ([Page 1, Column 2, Paragraph 2] TensorFlow takes computations described using a dataflow-like model and maps them onto a wide variety of different hardware platforms, ranging from running inference on mobile device platforms such as Android and iOS to modest sized training and inference systems using single machines containing one or many GPU cards to large-scale training systems running on hundreds of specialized machines with thousands of GPUs. Note: Different hardware platforms correspond to a physical configuration of resources. [Page 5, Column 1, Paragraph 3] For each node that is reached in this traversal, the set of feasible devices is considered. The device where the node's operation would finish the soonest is selected as the device for that operation, and the placement process then continues onwards to make placement decisions for other nodes in the graph, including downstream nodes that are now ready for their own simulated execution).

Regarding claim 17
Abadi teaches: A system comprising: one or more computer-readable media configured to store instructions (computation [Page 16, Column 2, Paragraph 1] TensorFlow works best when there is sufficient RAM in the cluster to hold the working set of the computation. Note: RAM corresponds to computer-readable media); 
one or more processors coupled to the one or more computer-readable media, the one or more processors configured to execute the instructions to cause the system to perform procedures, the procedures comprising ([Page 4, Column 1, Section 3] one or more computational devices (such as CPU cores or GPU cards). [Page 4, Column 2, Paragraph 1] We have implementations of our Device interface for CPUs and GPU s, and new device implementations for other device types can be provided via a registration mechanism. Each device object is responsible for managing allocation and deallocation of device memory, and for arranging for the execution of any kernels that are requested by higher levels in the TensorFlow implementation): 
obtain a task graph that represents operations for a task, the task graph including a plurality of sub-task graphs and a plurality of inputs ([Page 5, Section 3.2.2] the graph is partitioned into a set of subgraphs. [Page 2, Section 2, Column 2, Paragraph 2] In a TensorFlow graph, each node has zero or more inputs and zero or more outputs, and represents the instantiation of an operation); 
obtain a first computation time to perform a subset of the operations corresponding to a set of the plurality of sub-task graphs based on parallel performance of the subset of the operations, the first computation time being an estimate obtained without performance of the subset of the operations; ([Page 11, Section: Data Parallel Training, Column 2, Paragraph 1] One simple technique for speeding up SGD is to parallelize the computation of the gradient for a mini-batch across mini-batch elements. [Page 5, Column 1, Paragraph 1] estimates of the computation time required for each node); 
obtain a second computation time to perform the subset of the operations using a plurality of resources according to a resource schedule of the plurality of resources, the second computation time being an estimate obtained without performance of the subset of the operations; ([Page 5, Column 1, Paragraph 1] estimates of the computation time required for each node. [Page 5, Column 2, section 3.2.2, Paragraph 4] we also allow the scheduling of individual nodes of the graph on different devices); 
the first computation time and the second computation time ([Page 5, Column 1, Paragraph 1] estimates of the computation time required for each node); 
the first computation time ([Page 5, Column 1, Paragraph 1] the computation time required for each node); 
perform the operations of the task graph using the plurality of resources based on the resource schedule of the plurality of resources to generate a model (. [Page 1, Section 1, Column 2, Paragraph 2] we have built TensorFlow, our second-generation system for the implementation and deployment of largescale machine learning models. [Page 5, Column 2, section 3.2.2, Paragraph 4] we also allow the scheduling of individual nodes of the graph on different devices); 
and applying data to the model to classify the data with respect to classifications of the plurality of inputs ([Page 10, Column 1, Section 6, Paragraph 1] The examples include models for classifying hand-written digits from the MNIST dataset (the "hello world" of machine learning algorithms) [32], classifying images from the CIFAR-10 dataset [30]).
However, Abadi does not explicitly disclose: determine a difference between; determine a threshold based on the subset of the operations; in response to the difference not satisfying the threshold, adjust the threshold to be an adjusted threshold; in response to the difference satisfying the adjusted threshold.
Santos teaches, in an analogous system: determining a difference between ([Column 14, line 37] jobs processed faster than expected. Note: Faster corresponds to the concept of determining difference between two times); 
in response to the difference not satisfying the threshold ([Column 14, Lines 41-43] triggers the re-scheduling step if the observed completion time o.sub.g,j.sup.k of stage g of job j is greater than or equal to a maximum time threshold);
in response to the difference satisfying the threshold ([Column 14, lines 37-39] triggers the re-scheduling step if the observed completion time o.sub.g,j.sup.k of stage g of job j is less than or equal to a minimum time threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Abadi to incorporate the teachings of Santos to determining a difference and in response to the difference not satisfying the threshold and in response to the difference satisfying the threshold. One would have been motivated to do this modification because doing so would give the benefit of triggering the re-scheduling step as taught by Santos ([Column 14, lines 37-39]).
Achin teaches, in an analogous system: determining a threshold based on the subset of the operations ([00150] The threshold suitability score may be provided by a user or determined by exploration engine 1 10. In some embodiments, exploration engine 110 may adjust the threshold suitability score to increase or decrease the number of modeling procedures selected for execution, depending on the amount of processing resources available for execution of the modeling procedures);
adjusting the threshold to be an adjusted threshold ([00150] adjust the threshold suitability score);
adjusted threshold ([00150] adjust the threshold suitability score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Abadi and Santos to incorporate the teachings of Achin to determine a threshold based on the subset of the operations and adjust the threshold to be an adjusted threshold. One would have been motivated to do this modification because doing so would give the benefit of  increase or decrease the number of modeling procedures selected for execution as taught by Achin ([00150]).

Regarding claim 18
Abadi combined with Santos and Achin teaches: The system of claim 17 (as shown above).
Abadi further teaches: wherein performing the operations of the task graph based on the resource schedule of the plurality of resources includes sequentially performing the subset of the operations for each of a plurality of sets, each of the plurality of sets including a different portion of the plurality of sub-task graphs, each sequential performance of the subset of the operations performed according to the resource schedule of the plurality of resources ([Page 8, Column 2, Section 4.6, Paragraph 1] Queues are a useful feature that we have added to TensorFlow. They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations. Enqueue operations can block until space becomes available in the queue, and Dequeue operations can block until a desired minimum number of elements are available in the queue).

Regarding claim 19
Abadi combined with Santos and Achin teaches: The system of claim 18 (as shown above).
Abadi further teaches: wherein the performance of the subset of the operations for a second set of the plurality of sets begins before performance of the subset of the operations for a first set of the plurality of sets ends where the performance of the subset of the operations for the second set directly follows the performance of the subset of the operations for the first set ([Page 8, Column 2, Section 4.6, Paragraph 1] They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations).

Regarding claim 20
Abadi combined with Santos and Achin teaches: The system of claim 17 (as shown above).
Abadi further teaches: wherein each of the plurality of sub-task graphs include the same configuration of tasks ([Page 5, Column 2, Section 3.2.2, Paragraph 1] Once the node placement has been computed, the graph is partitioned into a set of subgraphs, one per device. Any cross-device edge from x to y is removed and replaced by an edge from x to a new Send node in x's subgraph and an edge from a corresponding Receive node to y in y's subgraph. See Figure 4 for an example of this graph transformation).	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
REUSCHL et al (US 20160171990 A1) discloses Time Scaler, Audio Decoder, Method And A Computer Program Using A Quality Control.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128